Order filed December 15, 2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-01080-CV
                                   ____________

                     IN RE CAROLINA I. ZEVALLOS, Relator



                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 311th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2002-53178



                                     ORDER

      On December 15, 2011, relator, Carolina I. Zavallos, filed a petition for writ of
mandamus. See Tex. Gov’t Code Ann. § 22.221. Relator asks this court to order The
Honorable Denise Pratt, Judge of the 311th District Court, Harris County, Texas, to set
aside portions of her order dated December 1, 2011, entered in trial court cause number
2002-53178, styled In the Interest of C. M. G., Minor Child. Relator claims the Order of
Enforcement of Possession Order by Contempt and Suspension of Commitment is void.

      Relator filed a motion for emergency relief asking this court to suspend the
provisions of the Order of Enforcement of Possession Order by Contempt and Suspension
of Commitment that grant real party in interest Angel J. Gomez a period of possession for
the Christmas, 2011 holiday.

       It appears from the facts stated in the petition that relator’s request for relief requires
further consideration.

       We DENY relator’s motion for emergency stay of the temporary orders addressing
Christmas, 2011 possession of the child. We further ORDER that the contempt order of
the court below be stayed with respect to those portions which order criminal contempt
punishment and commitment in the Harris County Jail in trial court cause number
2002-53178, styled In the Interest of C. M. G., Minor Child. The commitment portion of
the trial court’s order is stayed until final decision by this court of relator’s petition for writ
of mandamus, or until further orders of this court.

       The court further requests that real party in interest Angel J. Gomez file a response
to relator’s petition on or before January 3, 2012.



                                             PER CURIAM




                                                2